Case 3:18-cv-00296-LRH-CLB Document 113-2 Filed 11/20/19 Page 1 of 15




    Exhibit 2 - Jacob Nocon
     Deposition Excerpts
Case 3:18-cv-00296-LRH-CLB Document 113-2 Filed 11/20/19 Page 2 of 15
                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA



           TESLA, INC., a Delaware
           Corporation,

                       Plaintiff,

           vs.                        Case No: 3:18-cv-00296-LRH-CBC

           MARTIN TRIPP, an individual,

                     Defendant.
           __________________________________________________

           MARTIN TRIPP, an individual,

                       Counterclaimant,

           vs.

           TESLA, INC., a Delaware
           Corporation,

                     Counterdefendant.
           ____________________________________________________




                                              VIDEOTAPED DEPOSITION OF

                                                              JACOB NOCON


                                                               TAKEN ON
                                                   FRIDAY, MAY 17, 2019
                                                              9:01 A.M.


                                          COURTYARD CONFERENCE CENTER
                                         FOUR SEASONS CONFERENCE ROOM
                                                  4320 EL CAMINO REAL
                                          PALO ALTO, CALIFORNIA 94022
     Case 3:18-cv-00296-LRH-CLB
                    Jacob Nocon MayDocument
                                    17, 2019 113-2  Filed
                                             NDT Assgn     11/20/19 Page 3 of 15Page 33
                                                       # 30275-1


 1 identifying which tableau dashboards those could

 2 have been taken from, and then seeing what -- which

 3 particular employees conducted queries at the times

 4 that those values would have matched what was in the

 5 article, and that was tied to Mr. Tripp.

 6         Q.     Thank you.

 7                Did that process connect any other Tesla

 8 employees to the information of the Business Insider

 9 article -- articles other than Mr. Tripp?

10         A.     To the best of my recollection, the -- the

11 particular pieces of data that was published were

12 only queried and only would have been seen by Mr.

13 Tripp, based on the times that we identified.

14         Q.     And you participated in an interview of

15 Mr. -- interviews of Mr. Tripp on June 14th and June

16 15th; is that correct?

17         A.     Yes, that's correct.

18         Q.     Who else participated in those interviews?

19         A.     Nick Gicinto -- well, on the 14th, it was

20 myself, Nick Gicinto, and Imari Henderson, who is

21 from the Human Resources department.

22         Q.     Okay.    And was that -- were there

23 different people in attendance in the June 15th

24 interview?

25         A.     On the 15th, again, to the best of my
     Case 3:18-cv-00296-LRH-CLB
                    Jacob Nocon MayDocument
                                    17, 2019 113-2  Filed
                                             NDT Assgn     11/20/19 Page 4 of 15Page 38
                                                       # 30275-1


 1         A.     I think that we ran it to ground as best

 2 we could.

 3                Part of the problem with -- with the

 4 searches that we were doing in Splunk is -- again,

 5 I'm not highly technical, but my understanding is

 6 that the query only takes place when there's enough

 7 bandwidth on the system in order for it to run.                     So

 8 it's not going to catch 100 percent of every single

 9 instance of that query being run.

10                So my understanding is that we had a

11 decent amount of data to work with, we had some

12 queries we were able to identify, but we don't know

13 if we got it 100 -- 100 percent.

14         Q.     I guess what I'm trying to understand,

15 sir, is it sounds like the Splunk search determined

16 that users other than Mr. Tripp were making similar

17 inquiries into the system.

18                Did you identify those other users and why

19 they were making those inquiries?

20         A.     I don't know if it's accurate to say it

21 was other users that were making inquiries.                    What we

22 had identified were that other systems, other

23 computers, had been used to run very similar

24 queries.

25                And so yes, we identified some of those
     Case 3:18-cv-00296-LRH-CLB
                    Jacob Nocon MayDocument
                                    17, 2019 113-2  Filed
                                             NDT Assgn     11/20/19 Page 5 of 15Page 39
                                                       # 30275-1


 1 computers and we identified some other generic, you

 2 know, user accounts and devices that are used in the

 3 assembly line where those queries had been run.

 4         Q.     Did you determine that Mr. Tripp had made

 5 those other queries?

 6         A.     I think that it's very difficult to say

 7 who actually ran the query.

 8                You know, in certain instances we know

 9 that his profile was used in order to run the query.

10 On the generic accounts, you know, it's not tied to

11 anybody in particular.

12                So, you know, to say that -- I think it's

13 impossible to tell who actually ran some of these

14 things.

15         Q.     So it sounds -- when you say like generic

16 accounts, apparently there are machines or terminals

17 in the Gigafactory that anybody can walk up to and

18 enter search queries without entering like an

19 identifying user ID or something like that?

20                MS. LIBEU:      Objection to the extent that

21 it calls for speculation, but you can answer.

22                THE WITNESS:       Yeah, that was my

23 understanding from the investigation.                  There were

24 workstations within the nonconforming material

25 section of the factory that employees could go onto
     Case 3:18-cv-00296-LRH-CLB
                    Jacob Nocon MayDocument
                                    17, 2019 113-2  Filed
                                             NDT Assgn     11/20/19 Page 6 of 15Page 67
                                                       # 30275-1


 1 actually, let's go to paragraph 13.

 2                Paragraph 13 says, "Thereafter, Tripp

 3 retaliated against Tesla by stealing confidential

 4 and trade secret information and disclosing it to

 5 third parties and by making false statements

 6 intended to harm the company."

 7                Did I accurately read paragraph 13, sir?

 8         A.     Yes, you did.

 9         Q.     Based on your investigation, what were the

10 -- what was the confidential and trade secret

11 information stolen by Mr. Tripp?

12         A.     Well, I'm not a lawyer so, you know, I

13 don't know if I can -- can say precisely what was

14 confidential, what was trade secret, make that --

15 those -- you know, label those items in that

16 particular way.

17                What I can say is that, you know, we knew

18 that Martin Tripp was taking data from the

19 manufacturing operating system regarding scrap rates

20 on certain items produced at the Gigafactory and

21 providing that information to Linette Lopez, who was

22 outside of the company.

23                We also know that Martin Tripp provided

24 her photographs from inside the company of -- of

25 different items, things that he called out as scrap.
     Case 3:18-cv-00296-LRH-CLB
                    Jacob Nocon MayDocument
                                    17, 2019 113-2  Filed
                                             NDT Assgn     11/20/19 Page 7 of 15Page 68
                                                       # 30275-1


 1                He also collected video footage from

 2 inside the factory at the request of Linette Lopez.

 3         Q.     Okay.    So I just -- and I want to -- were

 4 there any other third parties that Mr. Tripp

 5 provided that information to?

 6                MS. LIBEU:      Objection to the extent it

 7 calls for speculation, but you can answer.

 8                THE WITNESS:       I don't know.       I'm -- not

 9 that I'm aware of.           I know that he did reach out to

10 four different reporters for his statements and his

11 interview, and was in contact with at least two of

12 those reporters:          Linette Lopez and Alexandria Sage.

13         Q.     And in your capacity as the lead

14 investigator, were you able to identify any third

15 parties other than Linette Lopez that Mr. Tripp

16 provided the information to that you were discussing

17 earlier?

18         A.     Can you define "third parties"?

19         Q.     Well, the complaint says third parties,

20 and I interpret that to mean people other than

21 Tesla.

22         A.     Right.

23         Q.     So you testified earlier that Mr. Tripp

24 provided photo of the interior of the Gigafactory,

25 video of the interior of the Gigafactory, and data
     Case 3:18-cv-00296-LRH-CLB
                    Jacob Nocon MayDocument
                                    17, 2019 113-2  Filed
                                             NDT Assgn     11/20/19 Page 8 of 15Page 69
                                                       # 30275-1


 1 regarding scrap in the Gigafactory to Linette Lopez,

 2 correct?

 3         A.     That's correct.

 4         Q.     Did he provide that same information to

 5 anybody other than Linette Lopez, based on your

 6 investigation?

 7                MS. LIBEU:      Objection to the extent it

 8 calls for speculation, but you can answer.

 9                THE WITNESS:       I don't recall identifying

10 anybody else.

11         Q.     BY MR. FISCHBACH:         Okay.

12                So to the extent there was a -- it was a

13 single third party that you as the lead investigator

14 were able to identify as receiving this information,

15 specifically Linette Lopez?

16         A.     That's who Martin Tripp identified as

17 being in contact with, and the person that he

18 reported providing this information to.

19                That said, the Excel spreadsheet that he

20 gave -- that he was using to -- that he was

21 populating with Tesla data was -- was a shared web -

22 - a shared Excel spreadsheet that was up on the

23 cloud, so anybody could have had access to that.

24                And, you know, given the fact that I'm --

25 I don't work for the federal government, you know,
     Case 3:18-cv-00296-LRH-CLB
                    Jacob Nocon MayDocument
                                    17, 2019 113-2  Filed
                                             NDT Assgn     11/20/19 Page 9 of 15Page 70
                                                       # 30275-1


 1 we don't have the type of, you know, subpoena power

 2 in order to find out who could have accessed that

 3 beyond Linette Lopez.

 4         Q.     Do you -- as the lead investigator, do you

 5 have any evidence that anybody other than Linette

 6 Lopez accessed that information on the cloud?

 7         A.     I don't believe so.

 8         Q.     And, you know, to the extent you can

 9 answer -- you might not be able to -- but paragraph

10 13 states that "Mr. Tripp made false statements

11 intended to harm the company."

12                Are you aware of what false statements Mr.

13 Tripp made?

14         A.     I think that the investigation showed that

15 some of the information and data that he was

16 providing, specifically the costs, were his

17 estimates that were not in fact, you know, truly

18 reflective of the cost of those items.                  And so to

19 that extent, yes, that information was false.

20         Q.     Okay.    And just so I -- I want to make

21 sure I'm identifying the universe of information

22 that Mr. Tripp reportedly gave, or at least made

23 available to third parties.

24                It was photographs of the inside of the

25 Gigafactory, video of the inside of the Gigafactory,
     Case 3:18-cv-00296-LRH-CLB   Document
                     Jacob Nocon May 17, 2019 113-2   Filed
                                               NDT Assgn     11/20/19 Page 10 of 15Page 71
                                                          # 30275-1


 1 and data regarding scrap in the Gigafactory; is that

 2 correct?

 3          A.     Those were three things that he provided.

 4 I think he also provided information regarding what

 5 he believed were issues involving the cells and

 6 modules that are produced at the Gigafactory that go

 7 in the battery packs that go in Tesla vehicle.

 8          Q.     Is that what we've been referring to in

 9 this case, containment AR 622?

10          A.     So my understanding is that yes, that is

11 part of that.           Not all modules are part of that

12 containment.

13          Q.     Understood.

14                 But again, I just want to make sure I'm

15 identifying the universe of information --

16          A.     Sure.

17          Q.     -- that based on your -- I want to

18 identify the universe of information that based on

19 your investigation, Mr. Tripp is alleged to have

20 either provided to third parties or made available

21 in the cloud.

22                 And now it sounds like it's photos of the

23 inside of the Gigafactory, video of the inside of

24 the Gigafactory, information regarding scrap at the

25 Gigafactory, and information regarding battery
     Case 3:18-cv-00296-LRH-CLB   Document
                     Jacob Nocon May 17, 2019 113-2   Filed
                                               NDT Assgn     11/20/19 Page 11 of 15Page 73
                                                          # 30275-1


 1 you have been providing to Tesla's counsel during

 2 your investigation?

 3          A.     Yes, that's accurate.

 4          Q.     Going down to paragraph 14 of the

 5 complaint.         It says, "Tripp admitted to writing

 6 software that hacked Tesla's MOS and to transferring

 7 several gigabytes of confidential and proprietary

 8 Tesla data to entities outside the company.                      This

 9 included dozens of photographs and a video of

10 Tesla's manufacturing systems."

11                 Did I read that paragraph correctly, sir?

12          A.     I believe so.

13          Q.     What -- what software did Mr. Tripp write

14 that hacked Tesla's MOS?

15          A.     Well, specifically what we identified

16 during the course of our investigation was the --

17 the SQL query that was written to, in Tripp's words,

18 mine data from MOS.

19          Q.     And just so what is "SQL"?

20          A.     I'm not sure what SQL stands for.

21          Q.     Is that like a database or a -- help me

22 understand.         Again, I'm the retired schoolteacher on

23 the jury.

24                 What is it?

25          A.     Well, again, I'm not a forensic expert,
     Case 3:18-cv-00296-LRH-CLB   Document
                     Jacob Nocon May 17, 2019 113-2   Filed
                                               NDT Assgn     11/20/19 Page 12 of 15Page 74
                                                          # 30275-1


 1 nor am I a coder.            But my understanding is is that

 2 SQL or SQL is a language that can be used to extract

 3 certain pieces of information from a database.

 4                 In this particular case, it was -- the

 5 database was the manufacturing operating system.

 6          Q.     And that's the MOS referred to here in

 7 paragraph 14?

 8          A.     That's correct.

 9          Q.     Is it fair to say that SQL is something

10 that can be used to locate and extract data from

11 MOS?

12          A.     That's my understanding, yes.

13          Q.     Kind of like a Google, but for the MOS in

14 very -- very, very layman terms.                  I just want to,

15 you know --

16          A.     Sure, yes.

17                 (Counsel laughing.)

18          Q.     BY MR. FISCHBACH:          So -- but the -- so the

19 software that Mr. Tripp wrote is -- is -- are those

20 SQL search terms that were then used in MOS?

21          A.     I'm not sure.        I didn't write this

22 document.        I don't know exactly what they're

23 referring to.          But what I can say is that the things

24 that we knew -- we identified from our investigation

25 that he wrote were those SQL queries.
     Case 3:18-cv-00296-LRH-CLB   Document
                     Jacob Nocon May 17, 2019 113-2   Filed
                                               NDT Assgn     11/20/19 Page 13 of 15Page 75
                                                          # 30275-1


 1          Q.     Anything -- and I appreciate that you

 2 didn't draft the complaint, but I'm trying to

 3 reconcile your investigation with the allegations in

 4 the complaint.

 5          A.     Sure.

 6          Q.     Anything else that you can think of that

 7 paragraph 14 might be referring to other than those

 8 SQL queries?

 9                 MS. LIBEU:       Objection to the extent it

10 calls for speculation, but you can answer.

11                 THE WITNESS:        Yeah.     I can't think of

12 anything, but I'm not sure.

13          Q.     BY MR. FISCHBACH:           Okay.   Thank you.

14                 It says, "Tripp admitted to writing

15 software that hacked Tesla's MOS."

16                 Did Mr. Tripp have access to the MOS?

17          A.     My understanding is that as part of his

18 job function, he did have access to MOS, and part of

19 his job was to write queries in order to extract

20 information.

21          Q.     Because when I see the word "hacked"

22 there, it has certain connotations to it.

23          A.     Sure.

24          Q.     Based on your investigation, did Mr. Tripp

25 access portions of the MOS system that were, you
     Case 3:18-cv-00296-LRH-CLB   Document
                     Jacob Nocon May 17, 2019 113-2   Filed
                                               NDT Assgn     11/20/19 Page 14 of 15Page 76
                                                          # 30275-1


 1 know, beyond his authority?

 2                 MS. LIBEU:       Objection to the preamble to

 3 the question, but you can go ahead and answer.

 4                 THE WITNESS:        So I'm not sure, because I

 5 don't know exactly what he was able to or supposed

 6 to be doing within his job function.

 7                 That said, I know that part of the query

 8 that he was running was looking for different parts

 9 throughout the factory.              Some of those parts he was

10 either not working on at the time, so it would have

11 exceeded what he needed for his actual job.

12          Q.     BY MR. FISCHBACH:          But other than that,

13 other than him making inquiries are into areas or

14 systems of the Gigafactory that -- not -- not

15 pertinent to his particular job description, can you

16 think of anything else that would fall into this

17 category of him hacking Tesla's MOS?

18          A.     I don't believe that we uncovered anything

19 else.

20          Q.     Did you uncover any instances of him using

21 somebody else's credentials to access the MOS?

22          A.     I would say that we're still not sure

23 about that.

24                 Again, I'm not the computer expert, but

25 based on what was found by some of my colleagues,
     Case 3:18-cv-00296-LRH-CLB Document 113-2 Filed 11/20/19 Page 15 of 15




 1                               CERTIFICATE
 2
 3                     I, Carli McKenny, do hereby certify that I

 4     reported all proceedings adduced in the foregoing matter

 5     and that the foregoing transcript pages constitutes a

 6     full, true and accurate record of said proceedings to the

 7     best of my ability.

 8
 9                     I further certify that I am neither related

10     to counsel or any party to the proceedings nor have any

11     interest in the outcome of the proceedings.

12
13                     IN WITNESS HEREOF, I have hereunto set my

14     hand this 3rd day of June, 2019.

15
16
17
18
19            Carli McKenny

20
21
22
23
24
25
